In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated February 6, 2008, the appeal is from an order of the Supreme Court, Kings County (F. Rivera, J.), dated July 7, 2009, which, inter alia, granted the petition and vacated the award.
Ordered that the order is reversed, on the law, with costs, the petition is denied, the arbitration award is reinstated, and the proceeding is dismissed.
Contrary to the Supreme Court’s determination, under the circumstances here, the fact that the arbitration hearing was not transcribed did not provide a basis for vacating the arbitration award (see CPLR 7511 [b]; 61 RCNY 1-06 [g]; Matter of Simon v New York State Off. of Parks, Recreation, & Historic Preserv., 303 AD2d 413 [2003]; Matter of New York State Correctional Officers & Police Benevolent Assn. [New York State Dept. of Correctional Servs.], 304 AD2d 954 [2003]). Further, the petitioner failed to establish any grounds for vacating the arbitration award (see CPLR 7511 [b]). Rivera, J.P., Angiolillo, Roman and Sgroi, JJ., concur.